COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                 NOS. 2-07-179-CR
                                      2-07-190-CR




JORGE CASTILLO ZULAYKA                                              APPELLANT
A/K/A JORGE C. ZULAYKA
                                          V.

THE STATE OF TEXAS                                                       STATE

                                      ------------

            FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

      A jury convicted Appellant Jorge Castillo Zulayka a/k/a Jorge C. Zulayka

of aggravated assault on a public servant with a deadly weapon, and the trial

court sentenced him to forty years’ confinement. Zulayka also entered an open

plea of guilty to the charge of unlawful possession of a firearm. The trial court



      1
          … See T EX. R. A PP. P. 47.4.
found Zulayka guilty of that offense and sentenced him to twenty years’

confinement. Zulayka pleaded true to the enhancement paragraphs contained

in the indictments.

      Zulayka’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that arguably might support the

appeal. Zulayka was given the opportunity to file a pro se brief, but he did not

do so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.— Fort W orth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Zulayka entered an open plea of guilty to the unlawful possession of a firearm

charge, our independent review for potential error is limited to potential




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                       2
jurisdictional defects, the voluntariness of Zulayka’s plea, error that is not

independent of and supports the judgment of guilt, and error occurring after

entry of the guilty plea. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim.

App. 2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).

Our independent review for potential error in Zulayka’s aggravated assault case

is broader. See Ford v. State, Nos. 02-06-00191-CR, 02-06-00192-CR, 2007
WL 3408622, at *3–5 (Tex. App.—Fort Worth Nov. 15, 2007, no pet.) (mem.

op.) (not designated for publication) (reviewing jurisdiction, voir dire, evidentiary

sufficiency, effective assistance of counsel, jury charge, punishment, and

sentencing).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that these appeals are wholly frivolous and without merit. We find

nothing in the record that might arguably support the appeals. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgments.




                                             PER CURIAM

PANEL F: HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: July 3, 2008



                                         3